Citation Nr: 0105355	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-24 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for bronchitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in   
Cleveland, Ohio, which continued a 10 percent disability 
evaluation for bronchitis.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's bronchitis is productive of no more than 
FEV-1 of 71 to 80 percent predicted value or; FEV-1/FVC of 71 
to 80 percent predicted value, or; DLCO (SB) 66 to 80 percent 
predicted value, as well as subjective complaints of dyspnea 
on exertion, and a persistent cough.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.97, Diagnostic Code 6600 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that his service-connected 
bronchitis should be rated higher than the current 10 percent 
rating.  Specifically, the veteran asserts that his 
disability should be evaluated as at least 30 percent 
disabling because he has persistent coughing with sputum, 
dyspnea on exercise, chest pain, and repeated upper 
respiratory tract infections, as well as chronic obstructive 
pulmonary disease.  

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file.  The claims file appears to contain all 
relevant VA medical records, service medical records, and 
private medical records, and the veteran was afforded several 
VA examinations.  While the Board recognizes the veteran's 
contentions in an April 1987 statement in support of his 
claim that the VA examination afforded was not adequate, the 
Board would note that the veteran was afforded a second 
examination in July 1987, and a more recent examination in 
1998, which the Board finds adequate for this appeal.  In 
short, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal, and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1-14.  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A brief review of the history of this appeal reveals that in 
a November 1957 rating decision, the veteran was granted 
service connection for bronchitis, and a non-compensable 
rating was assigned from September 1957.  In September 1987, 
the RO granted an increased rating to 10 percent disabling 
for bronchitis.  In November 1998, the veteran requested an 
increased rating in excess of 10 percent.  The RO continued 
the 10 percent disabling rating in a July 1999 rating 
decision.  The veteran disagreed with the 10 percent rating, 
and initiated this appeal.

Under the current regulations for rating respiratory 
disorders, the focus is on clinical findings regarding Forced 
Expiratory Volume in one second (FEV-1), the Forced Volume 
Capacity (FVC), and the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO) (SB)).  
For bronchitis, chronic, a 10 percent rating is assigned if 
the evidence reflects FEV-1 of 71- to 80-percent predicted, 
or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80- 
percent predicted.  A 30 percent rating is assigned if the 
evidence reflects FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted.  See 38 C.F.R. § 4.97, Diagnostic Code 
6600.

Reviewing the most recent medical evidence of record reveals 
that in April 1986, the veteran was afforded a VA 
examination.  At that time, the examiner explicitly stated 
that a diagnosis of chronic bronchitis was not being made.  
As discussed in an earlier part of the decision, the veteran 
contended that this examination was not adequate.  He was 
afforded an additional examination in August 1987.  The 
examiner at the Pulmonary Clinic found that by the veteran's 
symptomatic history, as well as physical and objective 
testing, the veteran was without significant pulmonary 
disease.  Pulmonary function tests at the time revealed that 
FEV-1 was 84 percent predicted, and FEV-1/FVC was 100 percent 
predicted value.  The examiner further noted that the veteran 
had a normal spirometry, mild airtrapping, and mild 
hypoxemia.

In April 1987, the veteran submitted a letter from his 
private physician, Thomas Thomas, M.D., also dated in April 
1987.  Dr. Thomas stated that the veteran had been under his 
care since January 1986.  He indicated that the veteran was 
currently experiencing persistent coughing with sputum, 
dyspnea on exercise, chest pain and repeated upper 
respiratory tract infections.

VA outpatient treatment records dated from October 1998 to 
December 1998 reveal that in October 1998, the veteran was 
assessed with chronic obstructive pulmonary disease (COPD).  
The examiner indicated that the veteran could have 
significant lung disease, but he was "really not too 
symptomatic."  In November 1998, the veteran was assessed 
with chronic bronchitis.  Also in November 1998, the veteran 
was given two separate pulmonary function tests.  One test 
was conducted before use of a bronchodilator, and one test 
was conducted after use of a bronchodilator.  The following 
are the pre-bronchodilator results:  FEV-1 74 percent 
predicted; FEV-1/FVC 79 percent; and DLCO (SB) was 67 percent 
predicted.  Post-bronchodilator results were as follows:  
FEV-1 was 77 percent predicted; FEV-1/FVC 76 percent; and 
DLCO (SB) was not recorded.  The examiner found that the FEV-
1 and the FVC were mildly reduced, and after the 
bronchodilator was administered, that there were no 
significant changes in either the FEV-1 or the FEV-1/FVC.  It 
was also noted that the DLCO (SB) was mildly reduced.  The 
examiner's impressions were that there was mild restrictive 
ventilary defect and mild gas exchange abnormality.

In December 1998, the veteran was afforded an additional VA 
examination.  The examiner reviewed the results of the 
November 1998 pulmonary function tests.  The veteran was 
diagnosed as having chronic bronchitis with mild restrictive 
lung disease.

Finally, a VA outpatient treatment record dated July 1999 
reflects that the veteran complained of periodic cough and 
some occasional grayish sputum.  The veteran was diagnosed 
with dyspnea on exercise and a cough.  The examiner further 
indicated that the veteran might have some COPD.

Considering the clinical findings under the schedular rating 
criteria for evaluating bronchitis, the Board finds that the 
current 10 percent rating is warranted, but no higher.  While 
the Board recognizes the veteran's diagnosis of dyspnea on 
exercise and cough, as well as his complaints of chest pain 
and sputum upon coughing, as set forth earlier in this 
decision, the focus of the current rating criteria for 
evaluating respiratory disorders, in effect since 1996, is on 
the results of pulmonary function test.   In the instant 
case, the evidence of record indicates that a November 1998 
spirometry reflected a FEV-1 of 74 percent predicted value, 
and a DLCO (SB) of 67 percent predicted value, which are 
consistent with no more than a 10 percent rating for 
bronchitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6600.  The 
rating criteria for a 30 percent rating for bronchitis, as 
set forth under Diagnostic Code 6600, are simply not met, and 
as such, there is no basis for a higher rating under that 
diagnostic code.  

The Board has considered whether the veteran may be entitled 
to a higher rating under other related diagnostic codes, such 
as Diagnostic Code 6604, which sets forth the criteria for 
rating COPD.  However, the result is the same under those 
rating criteria, in that that veteran meets the requirements 
for no more than a 10 percent rating.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6604.  Additionally, there is no other 
related diagnostic code provision that would allow for a 
higher rating.  Therefore, the preponderance of the evidence 
is against the veteran's claim for entitlement to an 
increased rating for bronchitis, currently evaluated as 10 
percent disabling, and the appeal is denied.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
bronchitis and its effects on the veteran's earning capacity 
and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The current medical evidence, as previously discussed, 
is consistent with no more than a 10 percent rating.  Should 
the veteran's disability picture change in the future, he may 
be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for a higher rating. 

Further, there do not appear to be any contentions of record 
from the veteran that his bronchitis interferes with his 
ability to retain and maintain employment.  The Board 
emphasizes that the VA Schedule for Rating Disabilities is 
premised on the average impairment in earning capacity.  The 
record contains no evidence that the veteran's bronchitis has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any recent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for a 
rating in excess of 10 percent is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

